Case 0:20-cv-61216-WPD Document 38 Entered on FLSD Docket 04/15/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 20-61216-DIMITROULEAS/SNOW

  HANNIBAL MU BEY,

         Plaintiff,

  vs.

  SOCIAL SECURITY ADMINSTRATION,
  ANDREW SAUL,

        Defendant.
  _____________________________________/


                 ORDER APPROVING REPORT OF MAGISTRATE JUDGE;
                   DISMISSING CASE FOR LACK OF JURISDICTION


         THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

  Judge Snow (the “Report”) [DE 35], filed herein on March 11, 2021. The Court has conducted

  a de novo review of the Report [DE 35] and has carefully considered Plaintiff’s Objections [DE

  37]. The Court is otherwise fully advised in the premises.

         A party seeking to challenge the findings in a report and recommendation of a United

  States Magistrate Judge must file “written objections which shall specifically identify the

  portions of the proposed findings and recommendation to which objection is made and the

  specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006)

  (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)). “It is critical that the objection be

  sufficiently specific and not a general objection to the report.” Macort, 208 F. App’x at 784

  (citing Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)). If a party makes a timely and specific

  objection to a finding in the report and recommendation, the district court must conduct a de
Case 0:20-cv-61216-WPD Document 38 Entered on FLSD Docket 04/15/2021 Page 2 of 3




  novo review of the portions of the report to which objection is made. Macort, 208 F. App’x at

  783-84; see also 28 U.S.C. § 636(b)(1). The district court may accept, reject, or modify in whole

  or in part, the findings or recommendations made by the Magistrate Judge. Macort, 208 F. App’x

  at 784; 28 U.S.C. § 636(b)(1). Accordingly, the Court has undertaken a de novo review of the

  record and Plaintiff’s objections.

         Plaintiff filed an application for disability benefits on January 28, 2014. The application

  was denied initially and upon reconsideration. On February 21, 2018, Plaintiff requested

  reconsideration of this decision. On January 31, 2019, a redetermination notice was issued

  notifying Plaintiff the Commissioner had reaffirmed its prior decision. Plaintiff was advised that

  if he disagreed with the decision, he could request a hearing before an administrative law judge

  (“ALJ”). Plaintiff did not request an administrative hearing.

         Meanwhile, Plaintiff filed another application for SSI benefits on February 6, 2015. After

  an administrative hearing held on February 21, 2015, Plaintiff was awarded SSI benefits from his

  application date based on severe impairments of disorder of the lumbar spine, disorder of the

  cervical spine, hypertension, schizophrenia and substance addiction disorder. No appeal of this

  decision was filed. On March 16, 2020, Plaintiff filed this action seeking judicial review of the

  decision of the Commissioner.

         On January 12, 2021, Defendant filed a Motion to Dismiss or in the Alternative Motion

  for Summary Judgment. [DE 30]. On March 11, 2021, Magistrate Judge Snow issued her

  Report, recommending that Defendant’s Motion be granted and the instant case be dismissed for

  lack of jurisdiction. See [DE 35]. Upon a careful review of the record, the Court agrees with the

  reasoning, conclusions, and recommendations of the Magistrate Judge; the Court overrules

  Plaintiff’s Objections. Plaintiff may not seek judicial review because he did not exhaust his
Case 0:20-cv-61216-WPD Document 38 Entered on FLSD Docket 04/15/2021 Page 3 of 3




  administrative remedies by completing the administrative appeal process and therefore has not

  received a final decision on the merits of his case after a hearing. See 42 U.S.C. ''405(g).

  Further, the Amended Complaint does not allege facts demonstrating exceptional circumstances

  for waiver of the exhaustion requirement.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

  1.     The Magistrate Judge’s Report and Recommendation [DE 35] is hereby APPROVED;

  2.     Plaintiff’s Objections [DE 37] are hereby OVERRULED;

  3.     Defendant’s Motion to Dismiss or in the Alternative Motion for Summary Judgment [DE

         30] is hereby GRANTED;

  4.     This case is DISMISSED FOR LACK OF SUBJECT MATTER JURISDICTION;

  5.     The Clerk shall CLOSE this case and DENY any pending motions as moot;

  6.     The Clerk is DIRECTED to mail a copy of this Order to Plaintiff at the address below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 14th day of April, 2021.




  Copies furnished to:
  Magistrate Judge Snow
  Counsel of record

  Hannibal Mu Bey
  General-Post 280086
  Pembroke Pines, FL 33026
